Case 1:18-bk-15822-NWW   Doc 2 Filed 12/31/18 Entered 12/31/18 16:08:33   Desc
                         Main Document    Page 1 of 7

                                                              1:18-bk-15822
Case 1:18-bk-15822-NWW   Doc 2 Filed 12/31/18 Entered 12/31/18 16:08:33   Desc
                         Main Document    Page 2 of 7

                                                              1:18-bk-15822
Case 1:18-bk-15822-NWW   Doc 2 Filed 12/31/18 Entered 12/31/18 16:08:33   Desc
                         Main Document    Page 3 of 7

                                                              1:18-bk-15822
Case 1:18-bk-15822-NWW   Doc 2 Filed 12/31/18 Entered 12/31/18 16:08:33   Desc
                         Main Document    Page 4 of 7

                                                              1:18-bk-15822
Case 1:18-bk-15822-NWW   Doc 2 Filed 12/31/18 Entered 12/31/18 16:08:33   Desc
                         Main Document    Page 5 of 7

                                                              1:18-bk-15822
Case 1:18-bk-15822-NWW   Doc 2 Filed 12/31/18 Entered 12/31/18 16:08:33   Desc
                         Main Document    Page 6 of 7

                                                              1:18-bk-15822
Case 1:18-bk-15822-NWW   Doc 2 Filed 12/31/18 Entered 12/31/18 16:08:33   Desc
                         Main Document    Page 7 of 7

                                                              1:18-bk-15822
